     Case 2:21-cv-06557-PA-SP Document 13 Filed 08/13/21 Page 1 of 9 Page ID #:74




1    SAMANTHA M. WILLIAMS (Md. Bar No. 0012190024)
     PRO HAC VICE APPLICATION PENDING
2    williamssam@sec.gov
     LAURA K. BENNETT (DC Bar No. 985573)
3    PRO HAC VICE APPLICATION PENDING
     bennettlaur@sec.gov
4    100 F Street, NE
     Washington, DC 20549
5    Tel: (202) 551-4061 (Williams)
     Fax: (804) 708-6087
6
   LOCAL COUNSEL
7  DANIEL BLAU (Cal. Bar. No. 305008)
   blaud@sec.gov
 8 444 S. Flower Street, Suite 900
 9 Los Angeles, California 90071
   Telephone: (323) 965-3306
10 Facsimile: (213) 443-1904
11 Attorneys  for the Plaintiff
   Securities and Exchange Commission
12
13                        UNITED STATES DISTRICT COURT

14                     CENTRAL DISTRICT OF CALIFORNIA

15
16    SECURITIES AND EXCHANGE                 Case No. CV 21-6557 PA
      COMMISSION,
17                                            FINAL JUDGMENT AS TO
                  Plaintiff,                  DEFENDANT AHMAD HARIS
18                                            TAJYAR
            vs.
19    AHMAD HARIS TAJYAR,
20                Defendant,
21          and
22    ERIC LEO MARSOUBIAN,
23
                  Relief Defendant.
24
25
26
27
28
     Case 2:21-cv-06557-PA-SP Document 13 Filed 08/13/21 Page 2 of 9 Page ID #:75




 1         The Securities and Exchange Commission having filed a Complaint and
 2   Defendant Ahmad Haris Tajyar having entered a general appearance; consented to
 3   the Court’s jurisdiction over Defendant and the subject matter of this action;
 4   consented to entry of this Final Judgment without admitting or denying the
 5   allegations of the Complaint (except as to jurisdiction); waived findings of fact and
 6   conclusions of law; and waived any right to appeal from this Final Judgment:
 7                                            I.
 8         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Defendant
 9 is permanently restrained and enjoined from violating, directly or indirectly,
10 Section 10(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) [15
11 U.S.C. § 78j(b)] and Rule 10b-5 promulgated thereunder [17 C.F.R. § 240.10b-5],
12 by using any means or instrumentality of interstate commerce, or of the mails, or
13 of any facility of any national securities exchange, in connection with the purchase
14 or sale of any security:
15         (a)    to employ any device, scheme, or artifice to defraud;
16         (b)    to make any untrue statement of a material fact or to omit to state a
17         material fact necessary in order to make the statements made, in the light of
18         the circumstances under which they were made, not misleading; or
19         (c)    to engage in any act, practice, or course of business which operates or
20         would operate as a fraud or deceit upon any person.
21         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
22 provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
23 binds the following who receive actual notice of this Final Judgment by personal
24 service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
25 attorneys; and (b) other persons in active concert or participation with Defendant
26 or with anyone described in (a).
27
28                                             2
     Case 2:21-cv-06557-PA-SP Document 13 Filed 08/13/21 Page 3 of 9 Page ID #:76




1                                             II.
2          IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
3    that Defendant is permanently restrained and enjoined from violating Section 17(a)
4    of the Securities Act of 1933 (the “Securities Act”) [15 U.S.C. § 77q(a)] in the
5    offer or sale of any security by the use of any means or instruments of
6    transportation or communication in interstate commerce or by use of the mails,
7    directly or indirectly:
8          (a)    to employ any device, scheme, or artifice to defraud;
9          (b)    to obtain money or property by means of any untrue statement of a
10         material fact or any omission of a material fact necessary in order to make
11         the statements made, in light of the circumstances under which they were
12         made, not misleading; or
13         (c)    to engage in any transaction, practice, or course of business which
14   operates or would operate as a fraud or deceit upon the purchaser.
15         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
16   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
17   binds the following who receive actual notice of this Final Judgment by personal
18   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
19   attorneys; and (b) other persons in active concert or participation with Defendant
20   or with anyone described in (a).
21                                           III.
22         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
23   that Defendant is permanently restrained and enjoined from violating Sections
24   9(a)(1) and 9(a)(2) of the Exchange Act [15 U.S.C. §78i], directly or indirectly, by
25   use of the mails or any means or instrumentality of interstate commerce, or of any
26   facility of any national securities exchange, or any member of a national securities
27   exchange:
28                                            3
     Case 2:21-cv-06557-PA-SP Document 13 Filed 08/13/21 Page 4 of 9 Page ID #:77




 1         (1) For the purpose of creating a false or misleading appearance of active
 2            trading in any security other than a government security, or a false or
 3            misleading appearance with respect to the market for any such security,
 4            (A) to effect any transaction in such security which involves no change in
 5            the beneficial ownership thereof, or (B) to enter an order or orders for the
 6            purchase of such security with the knowledge that an order or orders of
 7            substantially the same size, at substantially the same time, and at
 8            substantially the same price, for the sale of any such security, has been or
 9            will be entered by or for the same or different parties, or (C) to enter any
10            order or orders for the sale of any such security with the knowledge that
11            an order or orders of substantially the same size, at substantially the same
12            time, and at substantially the same price, for the purchase of such
13            security, has been or will be entered by or for the same or different
14            parties.
15         (2) To effect, alone or with one or more other persons, a series of
16            transactions in any security registered on a national securities exchange,
17            any security not so registered, or in connection with any security-based
18            swap or security-based swap agreement with respect to such security
19            creating actual or apparent active trading in such security, or raising or
20            depressing the price of such security, for the purpose of inducing the
21            purchase or sale of such security by others.
22         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
23 provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
24 binds the following who receive actual notice of this Final Judgment by personal
25 service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
26 attorneys; and (b) other persons in active concert or participation with Defendant
27 or with anyone described in (a).
28                                            4
     Case 2:21-cv-06557-PA-SP Document 13 Filed 08/13/21 Page 5 of 9 Page ID #:78




 1                                            IV.
 2         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant
 3   to Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], Defendant is
 4   permanently restrained and enjoined from directly or indirectly, including, but not
 5   limited to, through any entity owned or controlled by Defendant, participating in
 6   the issuance, purchase, offer, or sale of any security; provided, however, that such
 7   injunction shall not prevent Defendant from purchasing or selling securities listed
 8   on a national securities exchange for his own personal account.
 9         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
10   provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
11   binds the following who receive actual notice of this Final Judgment by personal
12   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
13   attorneys; and (b) other persons in active concert or participation with Defendant
14   or with anyone described in (a).
15                                            V.
16         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that pursuant
17 to Section 21(d)(5) of the Exchange Act [15 U.S.C. § 78u(d)(5)], Defendant is
18 permanently restrained and enjoined from directly or indirectly, including, but not
19 limited to, through any entity owned or controlled by Defendant: (i) promoting any
20 issuer of any security, causing the promotion of any issuer of any security, deriving
21 compensation from the promotion of any issuer of any security; or (ii) soliciting
22 any person or entity to purchase or sell any security, or to hold any security as
23 nominee; provided, however, that such injunction shall not prevent Defendant from
24 purchasing or selling securities listed on a national securities exchange for his own
25 personal account.
26         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, as
27 provided in Federal Rule of Civil Procedure 65(d)(2), the foregoing paragraph also
28                                             5
     Case 2:21-cv-06557-PA-SP Document 13 Filed 08/13/21 Page 6 of 9 Page ID #:79




 1   binds the following who receive actual notice of this Final Judgment by personal
 2   service or otherwise: (a) Defendant’s officers, agents, servants, employees, and
 3   attorneys; and (b) other persons in active concert or participation with Defendant
 4   or with anyone described in (a).
 5                                            VI.
 6         IT IS HEREBY FURTHER ORDERED, ADJUDGED, AND DECREED
 7   that Defendant is permanently barred from participating in an offering of penny
 8   stock, including engaging in activities with a broker, dealer, or issuer for purposes
 9   of issuing, trading, or inducing or attempting to induce the purchase or sale of any
10 penny stock. A penny stock is any equity security that has a price of less than five
11 dollars, except as provided in Rule 3a51-1 under the Exchange Act [17 C.F.R.
12 240.3a51-1].
13                                           VII.
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that
15 Defendant shall pay a civil penalty in the amount of $219,604 to the Securities and
16 Exchange Commission pursuant to 15 U.S.C. 77t(d) (Securities Act Sec. 20(d))
17 and 15 U.S.C. 78u(d)(3) (Exchange Act Sec. 21(d)(3)). Defendant shall make this
18 payment pursuant to the terms of the payment schedule set forth in paragraph VIII
19 below after entry of this Final Judgment.
20         Defendant may transmit payment electronically to the Commission, which
21 will provide detailed ACH transfer/Fedwire instructions upon request. Payment
22 may also be made directly from a bank account via Pay.gov through the SEC
23 website at http://www.sec.gov/about/offices/ofm.htm. Defendant may also pay by
24 certified check, bank cashier’s check, or United States postal money order payable
25 to the Securities and Exchange Commission, which shall be delivered or mailed to
26         Enterprise Services Center
27         Accounts Receivable Branch

28                                             6
     Case 2:21-cv-06557-PA-SP Document 13 Filed 08/13/21 Page 7 of 9 Page ID #:80



           6500 South MacArthur Boulevard
 1         Oklahoma City, OK 73169
 2   and shall be accompanied by a letter identifying the case title, civil action number,
 3   and name of this Court; Ahmad Haris Tajyar as a defendant in this action; and
 4   specifying that payment is made pursuant to this Final Judgment.
 5         Defendant shall simultaneously transmit photocopies of evidence of
 6   payment and case identifying information to the Commission’s counsel in this
 7   action. By making this payment, Defendant relinquishes all legal and equitable
 8   right, title, and interest in such funds and no part of the funds shall be returned to
 9   Defendant. The Commission shall send the funds paid pursuant to this Final
10 Judgment to the United States Treasury. The Commission may enforce the Court’s
11   judgment for penalties by the use of all collection procedures authorized by law,
12 including the Federal Debt Collection Procedures Act, 28 U.S.C. § 3001 et seq.,
13 and moving for civil contempt for the violation of any Court orders issued in this
14 action. Defendant shall pay post-judgment interest on any delinquent amounts
15 pursuant to 28 USC § 1961.
16                                            VIII.
17         Defendant shall pay the total penalty due of $219,604 in five installments to
18   the Commission according to the following schedule: (1) $80,000, within 30 days
19 of entry of this Final Judgment; (2) $40,000, within 90 days of entry of this Final
20 Judgment; (3) $40,000 within 150 days of entry of this Final Judgment; (4)
21 $40,000 within 210 days of entry of this Final Judgment; and (5) $19,604 within
22 270 days of entry of this Final Judgment. Payments shall be deemed made on the
23 date they are received by the Commission and shall be applied first to post
24 judgment interest, which accrues pursuant to 28 U.S.C. § 1961 on any unpaid
25 amounts due after 30 days of the entry of Final Judgment. Prior to making the
26 final payment set forth herein, Defendant shall contact the staff of the Commission
27 for the amount due for the final payment.
28                                              7
     Case 2:21-cv-06557-PA-SP Document 13 Filed 08/13/21 Page 8 of 9 Page ID #:81




 1         If Defendant fails to make any payment by the date agreed and/or in the
 2   amount agreed according to the schedule set forth above, all outstanding payments
 3   under this Final Judgment, including post-judgment interest, minus any payments
 4   made, shall become due and payable immediately at the discretion of the staff of
 5   the Commission without further application to the Court.
 6                                           IX.
 7         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the
 8 Consent is incorporated herein with the same force and effect as if fully set forth
 9 herein, and that Defendant shall comply with all of the undertakings and agreements
10 set forth therein, including, but not limited to, the undertakings to
11      (1) transmit to the transfer agent for Atlas Technology International, Inc.
12         (“ATLT” or “Atlas Technology”) for cancellation all physical stock
13         certificates, properly signed by Defendant, reflecting any stock of Atlas
14         Technology held directly or indirectly by Defendant;
15      (2) issue an irrevocable written instruction to any broker-dealer[s] holding Atlas
16         Technology stock in “bookentry” form on Defendant’s behalf to transmit all
17         such stock to Atlas Technology’s transfer agent for cancellation;
18      (3) execute any documents required by Defendant’s broker-dealer[s], Atlas
19         Technology, or Atlas Technology’s transfer agent to effectuate the
20         cancellation of Defendant’s ATLT shares; and
21      (4) certify, in writing, compliance with the undertaking set forth above. The
22         certification shall identify the undertaking(s), provide written evidence of
23         compliance in the form of a narrative, and be supported by exhibits sufficient
24         to demonstrate compliance. The Commission staff may make reasonable
25         requests for further evidence of compliance, and Defendant agrees to provide
26         such evidence.     Defendant shall submit the certification and supporting
27         material to David A. Becker, with a copy to the Office of Chief Counsel of
28                                             8
     Case 2:21-cv-06557-PA-SP Document 13 Filed 08/13/21 Page 9 of 9 Page ID #:82




 1         the Enforcement Division, no later than sixty (60) days from the date of this
 2         Final Judgment.
 3                                             X.
 4         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that, solely
 5 for purposes of exceptions to discharge set forth in Section 523 of the Bankruptcy
 6 Code, 11 U.S.C. §523, the allegations in the complaint are true and admitted by
 7 Defendant, and further, any debt for disgorgement, prejudgment interest, civil
 8 penalty or other amounts due by Defendant under this Final Judgment or any other
 9 judgment, order, consent order, decree or settlement agreement entered in
10 connection with this proceeding, is a debt for the violation by Defendant of the
11 federal securities laws or any regulation or order issued under such laws, as set
12 forth in Section 523(a)(19) of the Bankruptcy Code, 11 U.S.C. §523(a)(19).
13                                                XI.
14         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that this
15 Court shall retain jurisdiction of this matter for the purposes of enforcing the terms
16 of this Final Judgment.
17
18
     Dated: August 13, 2021                 ____________________________________
19                                                     Percy Anderson
20                                            UNITED STATES DISTRICT JUDGE

21
22
23
24
25
26
27
28                                            9
